GRUBB & ELLIS APARTMENT REIT, INC.

AMENDED AND RESTATED SHARE REPURCHASE PLAN
EFFECTIVE AS OF NOVEMBER 5, 2009

The Board of Directors (the “Board”) of Grubb & Ellis Apartment REIT, Inc., a
Maryland corporation (the “Company”), has adopted an amended and restated share
repurchase plan (the “Repurchase Plan”) by which shares of the Company’s common
stock, par value $0.01 per share (“Share”), may be repurchased by the Company
from stockholders subject to certain conditions and limitations. The purpose of
this Repurchase Plan is to provide limited interim liquidity for stockholders
(under the conditions and limitations set forth below) until a liquidity event
occurs. No stockholder is required to participate in the Repurchase Plan.

1. Repurchase of Shares. The Company may, at its sole discretion, repurchase
Shares presented to the Company for cash to the extent it has sufficient
proceeds to do so and subject to the conditions and limitations set forth
herein. Any and all Shares repurchased by the Company shall be canceled, and
will have the status of authorized but unissued Shares. Shares acquired by the
Company through the Repurchase Plan will not be reissued unless they are first
registered with the United States Securities and Exchange Commission under the
Securities Act of 1933, as amended, and other appropriate state securities laws
or otherwise issued in compliance with such laws.

2. Share Repurchases.

Repurchase Price. Unless the Shares are being repurchased in connection with a
stockholder’s death or qualifying disability (as discussed below), the prices
per Share at which the Company will repurchase Shares will be as follows:



  (1)   For stockholders who have continuously held their Shares for at least
one year, the lower of $9.25 or 92.5% of the price paid to acquire Shares from
the Company;



  (2)   For stockholders who have continuously held their Shares for at least
two years, the lower of $9.50 or 95.0% of the price paid to acquire Shares from
the Company;



  (3)   For stockholders who have continuously held their Shares for at least
three years, the lower of $9.75 or 97.5% of the price paid to acquire Shares
from the Company; and



  (4)   For stockholders who have continuously held their Shares for at least
four years, a price determined by our board of directors, but in no event less
than 100% of the price paid to acquire Shares from the Company.

At any time the repurchase price is determined by any method other than the net
asset value of the shares, if we have sold property and have made one or more
special distributions to our stockholders of all or a portion of the net
proceeds from such sales, the per share repurchase price will be reduced by the
net sales proceeds per share distributed to investors prior to the repurchase
date.

Our board of directors will, in its sole discretion, determine which
distributions, if any, constitute a special distribution. While our board of
directors does not have specific criteria for determining a special
distribution, we expect that a special distribution will only occur upon the
sale of a property and the subsequent distribution of the net sale proceeds.

Death or Disability. If Shares are to be repurchased in connection with a
stockholder’s death or qualifying disability as provided in Section 4, the
repurchase price shall be: (i) for stockholders who have continuously held their
Shares for less than four years, 100% of the price paid to acquire the Shares
from the Company; or (ii) for stockholders who have continuously held their
Shares for at least four years, a price determined by the Board, but in no event
less than 100% of the price paid to acquire the Shares from the Company. In
addition, the Company will waive the one-year holding period, as described in
Section 4, for Shares to be repurchased in connection with a stockholder’s death
or qualifying disability.

Appropriate legal documentation will be required for repurchase requests upon
death or qualifying disability.

3. Funding and Operation of Repurchase Plan. The Company may make purchases
under the Repurchase Plan quarterly, at its sole discretion, on a pro rata
basis. Subject to funds being available, the Company will limit the number of
Shares repurchased during any calendar year to five percent (5.0%) of the
weighted average number of Shares outstanding during the prior calendar year.
Funding for the Repurchase Plan will come exclusively from cumulative proceeds
we receive from the sale of Shares under the Company’s Distribution Reinvestment
Plan.

4. Stockholder Requirements. Any stockholder may request a repurchase with
respect to all or a designated portion of these Shares, subject to the following
conditions and limitations:

Holding Period. Only Shares that have been held by the presenting stockholder
for at least one (1) year are eligible for repurchase by the Company, except for
Shares repurchased in connection with a stockholder’s death or qualifying
disability as described below.

Death or Qualifying Disability. The Company will repurchase Shares, including
Shares held for less than the one-year holding period, upon the death of a
stockholder who is a natural person, including Shares held by such stockholder
through a revocable grantor trust, or an IRA or other retirement or
profit-sharing plan, after receiving written notice from the estate of the
stockholder, the recipient of the Shares through bequest or inheritance, or, in
the case of a revocable grantor trust, the trustee of such trust, who shall have
the sole ability to request repurchase on behalf of the trust. The Company must
receive the written notice within one year after the death of the stockholder.
If spouses are joint registered holders of Shares, the request to repurchase the
Shares may be made if either of the registered holders dies. This waiver of the
one-year holding period will not apply to a stockholder that is not a natural
person, such as a trust (other than a revocable grantor trust), partnership,
corporation or other similar entity.

Furthermore, and subject to the conditions and limitations described below, the
Company will repurchase Shares, including Shares held for less than the one-year
holding period, by a stockholder who is a natural person, including Shares held
by such stockholder through a revocable grantor trust, or an IRA or other
retirement or profit-sharing plan, with a “qualifying disability,” as defined
below, after receiving written notice from such stockholder provided that the
condition causing the qualifying disability was not preexisting on the date that
the stockholder became a stockholder. The Company must receive the written
notice within one year after such stockholder’s qualifying disability. This
waiver of the one-year holding period will not apply to a stockholder that is
not a natural person, such as a trust (other than a revocable grantor trust),
partnership, corporation or other similar entity.

In order for a disability to be considered a “qualifying disability,” (1) the
stockholder must receive a determination of disability based upon a physical or
mental condition or impairment arising after the date the stockholder acquired
the Shares to be redeemed, and (2) such determination of disability must be made
by the governmental agency responsible for reviewing the disability retirement
benefits that the stockholder could be eligible to receive (the “applicable
governmental agency”). The “applicable governmental agencies” are limited to the
following: (1) if the stockholder paid Social Security taxes and therefore could
be eligible to receive Social Security disability benefits, then the applicable
governmental agency is the Social Security Administration or the agency charged
with responsibility for administering Social Security disability benefits at
that time if other than the Social Security Administration; (2) if the
stockholder did not pay Social Security benefits and therefore could not be
eligible to receive Social Security disability benefits, but the stockholder
could be eligible to receive disability benefits under the Civil Service
Retirement System (“CSRS”), then the applicable governmental agency is the U.S.
Office of Personnel Management or the agency charged with responsibility for
administering CSRS benefits at that time if other than the Office of Personnel
Management; or (3) if the stockholder did not pay Social Security taxes and
therefore could not be eligible to receive Social Security benefits but suffered
a disability that resulted in the stockholder’s discharge from military service
under conditions that were other than dishonorable and therefore could be
eligible to receive military disability benefits, then the applicable
governmental agency is the Veteran’s Administration or the agency charged with
the responsibility for administering military disability benefits at that time
if other than the Veteran’s Administration.

Disability determinations by governmental agencies for purposes other than those
listed above, including but not limited to worker’s compensation insurance,
administration or enforcement of the Rehabilitation Act or Americans with
Disabilities Act, or waiver of insurance premiums, will not entitle a
stockholder to the special repurchase terms applicable to stockholders with a
“qualifying disability” unless permitted by the board of directors, in its sole
discretion. Repurchase requests following an award by the applicable
governmental agency of disability benefits must be accompanied by: (1) the
investor’s initial application for disability benefits and (2) a Social Security
Administration Notice of Award, a U.S. Office of Personnel Management
determination of disability under CSRS, a Veteran’s Administration record of
disability-related discharge or such other documentation issued by the
applicable governmental agency that we deem acceptable and demonstrates an award
of the disability benefits.

We understand that the following disabilities do not entitle a worker to Social
Security disability benefits:

• disabilities occurring after the legal retirement age;

• temporary disabilities; and

• disabilities that do not render a worker incapable of performing substantial
gainful activity.

Therefore, such disabilities will not qualify for the special repurchase terms
except in the limited circumstances when the investor is awarded disability
benefits by the other “applicable governmental agencies” described above.
However, where a stockholder requests the repurchase of his or her Shares due to
a disability, and such stockholder does not have a “qualifying disability” under
the terms described above, our board of directors may redeem the stockholder’s
Shares in its discretion on the special terms available for a qualifying
disability.

A stockholder that is a trust may request repurchase of the Shares held by the
trust on the terms available in connection with the death or disability of a
stockholder if the deceased or disabled was the sole beneficiary of the trust or
if the only other beneficiary of the trust is the spouse of the deceased or
disabled.

Minimum — Maximum. A stockholder must present for repurchase a minimum of 25.0%,
and a maximum of 100% of the Shares owned by the stockholder on the date of
presentment. Fractional shares may not be presented for repurchase unless the
stockholder is presenting 100% of his Shares.

No Encumbrances. All Shares presented for repurchase must be owned by the
stockholder(s) making the presentment, or the party presenting the Shares must
be authorized to do so by the owner(s) of the Shares. Such Shares must be fully
transferable and not subject to any liens or other encumbrances.

Share Repurchase Form. The presentment of Shares must be accompanied by a
completed Share

Repurchase Request form, a copy of which is attached hereto as Exhibit “A.” All
Share certificates must be properly endorsed.

Deadline for Presentment. All Shares presented and all completed Share
Repurchase Request forms must be received by the Repurchase Agent (as defined
below) on or before the last day of the second month of each calendar quarter in
order to have such Shares eligible for repurchase for that quarter. The Company
will repurchase Shares on or about the first day following the end of each
calendar quarter.

Repurchase Request Withdrawal. A stockholder may withdraw his or her repurchase
request upon written notice to the Company at any time prior to the date of
repurchase.

Ineffective Withdrawal. In the event the Company receives a written notice of
withdrawal from a stockholder after the Company has repurchased all or a portion
of such stockholder’s Shares, the notice of withdrawal shall be ineffective with
respect to the Shares already repurchased, but shall be effective with respect
to any of such stockholder’s Shares that have not been repurchased. The Company
shall provide any such stockholder with prompt written notice of the
ineffectiveness or partial ineffectiveness of such stockholder’s written notice
of withdrawal.

Repurchase Agent. All repurchases will be effected on behalf of the Company by a
registered broker-dealer (the “Repurchase Agent”), who shall contract with the
Company for such services. All recordkeeping and administrative functions
required to be performed in connection with the Repurchase Plan will be
performed by the Repurchase Agent.

Termination, Amendment or Suspension of Plan. The Repurchase Plan will terminate
and the Company will not accept Shares for repurchase in the event the Shares
are listed on any national securities exchange, the subject of bona fide quotes
on any inter-dealer quotation system or electronic communications network or are
the subject of bona fide quotes in the pink sheets. Additionally, the Board, in
its sole discretion, may terminate, amend or suspend the Repurchase Plan if it
determines to do so is in the best interest of the Company. A determination by
the Board to terminate, amend or suspend the Repurchase Plan will require the
affirmative vote of a majority of our directors, including a majority of our
independent directors. If the Company terminates, amends or suspends the
Repurchase Plan, the Company will provide stockholders with thirty (30) days
advance written notice and the Company will disclose the changes in the
appropriate current or periodic report filed with the Securities and Exchange
Commission.

5. Miscellaneous.

Advisor Ineligible. The Advisor to the Company, Grubb & Ellis Apartment REIT
Advisor, LLC, shall not be permitted to participate in the Repurchase Plan.

Liability. Neither the Company nor the Repurchase Agent shall have any liability
to any stockholder for the value of the stockholder’s Shares, the repurchase
price of the stockholder’s Shares, or for any damages resulting from the
stockholder’s presentation of his or her Shares, the repurchase of the Shares
under this Repurchase Plan or from the Company’s determination not to repurchase
Shares under the Repurchase Plan, except as a result of the Company’s or the
Repurchase Agent’s gross negligence, recklessness or violation of applicable
law; provided, however, that nothing contained herein shall constitute a waiver
or limitation of any rights or claims a stockholder may have under federal or
state securities laws.

Taxes. Stockholders shall have complete responsibility for payment of all taxes,
assessments and other applicable obligations resulting from the Company’s
repurchase of Shares.

Preferential Treatment of Shares Repurchased in Connection with Death or
Disability. If there are insufficient funds to honor all repurchase requests,
pending requests will be honored among all requests for repurchase in any given
repurchase period, as follows: first, pro rata as to repurchases sought upon a
stockholder’s death; next, pro rata as to repurchases sought by stockholders
with a “qualifying disability”; and, finally, pro rata as to other repurchase
requests.

1

EXHIBIT “A”
SHARE REPURCHASE REQUEST

The undersigned stockholder of Grubb & Ellis Apartment REIT, Inc. (the
“Company”) hereby requests that, pursuant to the Company’s Share Repurchase
Plan, the Company repurchase the number of shares of Common Stock (the “Shares”)
indicated below.

STOCKHOLDER’S NAME:

STOCKHOLDER’S ADDRESS:

TOTAL SHARES OWNED BY STOCKHOLDER:

NUMBER OF SHARES PRESENTED FOR REPURCHASE:

(Note: number of Shares presented for repurchase must be equal to or exceed
25.0% of total Shares owned.)

REASON FOR REPURCHASE REQUEST (SUBMIT REQUIRED DOCUMENTS, IF APPLICABLE):

[ ] DEATH [ ] QUALIFYING DISABILITY [ ] OTHER

By signing and submitting this form, the undersigned hereby acknowledges and
represents to each of the

Company and the Repurchase Agent the following:

The undersigned is the owner (or duly authorized agent of the owner) of the
Shares presented for repurchase, and thus is authorized to present the Shares
for repurchase.

The Shares presented for repurchase are eligible for repurchase pursuant to the
Repurchase Plan. The Shares are fully transferable and have not been assigned,
pledged, or otherwise encumbered in any way.

The undersigned hereby indemnifies and holds harmless the Company, the
Repurchase Agent, and each of their respective officers, directors and employees
from and against any liabilities, damages, expenses, including reasonable
attorneys’ fees, arising out of or in connection with any misrepresentation made
herein.

Stock certificates for the Shares presented for repurchase (if applicable) are
enclosed, properly endorsed with signature guaranteed.

The Company’s board of directors has the sole discretion to (1) determine if and
when to repurchase Shares, (2) amend, suspend or terminate the Repurchase Plan,
(3) determine which distributions, if any, constitute a special distribution,
and (4) determine whether a stockholder has a “qualifying disability.”

It is recommended that this Share Repurchase Request and any attached stock
certificates be sent to the

Repurchase Agent, at the address below, via overnight courier, certified mail,
or other means of guaranteed delivery.

Grubb & Ellis Securities, Inc.
Grubb & Ellis Apartment REIT Repurchase Agent
4 Hutton Centre Drive, Suite 700
Santa Ana, California 92707
(877) 888-7348

Date:                             

Stockholder Signature:                                    

Office Use Only

Date Request Received:

2